234 F.3d 1002 (7th Cir. 2000)
LAURIE KAY HOWARD, Plaintiff-Appellant,v.LEAR CORPORATION EEDS AND INTERIORS,  formerly known as United Technologies  Automotive, Incorporated, Defendant-Appellee.
No. 00-2044
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 2, 2000Decided December 12, 2000

Appeal from the United States District Court  for the Northern District of Indiana, Fort Wayne Division.  No. 1:99-CV-104--William C. Lee, Chief Judge.
Before MANION, KANNE, and EVANS, Circuit Judges.
EVANS, Circuit Judge.


1
Laurie Kay Howard worked  as a secretary and then a human resources  coordinator for United Technologies Automotive  ("UTA") in its Fort Wayne, Indiana, plant until  it closed in 1997.1 She contends that UTA  violated the Equal Pay Act and Title VII of the  Civil Rights Act of 1964 by failing to promote  her to the position of human resources manager.  Arguing that the small Fort Wayne plant did not  have nor need a manager of human resources, UTA  filed for summary judgment. The district court  granted UTA's motion on both counts, finding that  Howard failed to establish that her work  responsibilities were substantially similar to  the work performed by human resources managers at  other UTA plants and that she failed to allege a  prima facie Title VII case of sex discrimination.  Howard appeals the ruling on both claims.


2
The Fort Wayne plant was one of UTA's smaller  facilities, employing only 53 workers in 1996.  The plant was not unionized. It was primarily a  nonproduction research and development center  employing only salaried workers. Another UTA  facility was located 30 miles away in Huntington,  Indiana. Because of its size and proximity to the  Huntington plant, the Fort Wayne facility did not  have separate human resources, plant, quality, or  materials managers. Jim Price served as the human  resources manager for both the Huntington and  Fort Wayne plants.


3
Howard began working in the Fort Wayne facility  in December 1992 as a secretary with an annual  salary of $19,776. The bulk of her  responsibilities included purchasing, petty cash  disbursements, and clerical responsibilities for  employee health and safety issues. By 1993 her  responsibilities had increased. At the time, the  head of the Fort Wayne plant, Gene Daley,  referred to her as the "lead person" for  environmental health and safety issues. She was  briefed on OSHA matters and was listed as the  "Health & Safety Professional" in a company phone  directory. Of the 53 workers in the plant, Howard  provided administrative support for roughly 40  employees. The remaining employees reported  employment concerns to UTA's headquarters in  Dearborn, Michigan.


4
In March 1994 Price recommended that Howard be  promoted to human resources coordinator. The  promotion went into effect in July 1994,  increasing her salary to $22,728. In 1995 Roger  Holtzinger replaced Daley as the head of the  plant.2 In August 1996 Holtzinger wrote to UTA  officials recommending Howard for a promotion to  human resource manager.3 UTA decided not to  promote Howard, noting that Mr. Price served as  the HR manager for both the Huntington and Fort  Wayne plants. UTA never created a separate  managerial position at Fort Wayne, nor did it  seek applicants for such a position. In March  1997 UTA permanently shut down the Fort Wayne  facility.


5
We review a grant of summary judgment de novo,  construing the evidence in the light most  favorable to the nonmoving party. Wollenburg v.  Comtech Mfg., 201 F.3d 973, 975 (7th Cir. 2000).  Summary judgment is appropriate when there is no  genuine issue as to any material fact and the  moving party is entitled to judgment as a matter  of law. Fed. R. Civ. P. 56(c).


6
The Equal Pay Act, an amendment to the Fair  Labor Standards Act, forbids paying workers of  one sex less than workers of the opposite sex for  equal work that requires equal skill, effort, and  responsibility, unless the pay differential is  justified by factors other than sex, such as  seniority, merit, experience, or education. See  Wollenburg, 201 F.3d at 975. To survive summary  judgment Howard must establish a prima facie case  of sex-based wage discrimination by showing: "(1)  that different wages are paid to employees of the  opposite sex; (2) that the employees do equal  work which requires equal skill, effort, and  responsibility; and (3) that the employees have  similar working conditions." Bragg v. Navistar  Int'l Transp. Corp., 164 F.3d 373, 378 (7th Cir.  1998). Once the prima facie case is established, the burden of persuasion shifts to the employer  to prove that the disparity is justified by one  of four affirmative defenses: (1) a merit system;  (2) a seniority system; (3) a system which  measures earnings by quantity or quality of  production; and (4) a differential based on any  factor other than sex. 29 U.S.C. sec. 206(d)(1);  see also Varner v. Illinois State Univ., 226 F.3d  927, 932 (7th Cir. 2000).


7
UTA contends that Howard failed to satisfy the  second element by proving that her male  counterparts, employed as HR managers at larger  plants, performed equal work. To establish the  equal work element, Howard must show that her job  and the male employee's job involved a "common  core of tasks" or that "a significant portion of  the two jobs is identical." Fallon v. State of  Illinois, 882 F.2d 1206, 1209 (7th Cir. 1989)  (citations omitted). "If a plaintiff establishes  this 'common core,' the question then becomes  whether any additional tasks make the jobs  'substantially different.'" Id. "Whether two jobs  require equal skill, effort, and responsibility,  and are performed under similar working  conditions is a factual determination." Id. at  1208 (citations omitted). We will overturn such  a finding only if it is clearly erroneous.


8
In making her case, Howard contends that  although she lacked the title of HR manager, she  performed all the functions of the position.  Moreover, she argues that Holtzinger, who was in  charge of the Fort Wayne plant, recognized that  she was the de facto HR manager in his letter  recommending her for promotion.


9
Even assuming that Howard performed the same  "common core of tasks" as HR managers in other  plants, her male counterparts were responsible  for additional duties, requiring greater skill  and effort.4 Howard compared her job to the  positions held by male HR managers at UTA's  Traverse City, Michigan, and Peru, Indiana,  production plants. In 1996 these plants employed  127 and 268 workers, respectively. These were  production facilities which employed both  salaried and hourly workers, and the Peru  facility was unionized. The HR managers in these  two plants were required to shoulder greater  responsibilities. They had more employees to  train, union grievances to resolve, hourly wages  to track, and a greater number of personnel  records to monitor and maintain. In contrast,  Howard was responsible for only 40 salaried  workers in a nonunion, nonproduction plant. The  additional skill, effort, and headache involved  in managing three to six times the number of  workers in a more complex employment environment  rendered the HR positions in the Traverse City  and Peru plants substantially different from the  job Howard performed in Fort Wayne. See Krenik v.  County of Le Sueur, 47 F.3d 953, 961 (8th Cir.  1995) (position of maintenance worker and  maintenance engineer unequal where engineer  carried additional responsibility of supervising  assistant and serving as department head); see  also Stanley v. University of S. Cal., 13 F.3d  1313, 1322-23 (9th Cir. 1994) (pay differential  between coaches of men's and women's basketball  teams justified where men's coach responsible for  more substantial public relations and promotional  duties given that men's team generated 90 times  greater revenue). Thus, Howard has failed to  establish that she received less pay for equal  work.


10
Howard also fails to establish a claim of sex  discrimination. To establish a prima facie case  of failure to promote, Howard must show that (1)  she is a member of a protected class; (2) she  applied for, and was qualified for an open  position; (3) she was rejected; and (4) the  employer filled the position with a person not in  her protected class, or the position remained  open. Mills v. Health Care Serv. Corp., 171 F.3d  450, 454 (7th Cir. 1999). Even were we to assume  that Howard was qualified to be an HR manager,  she fails to establish the second and fourth  prongs. She fails to establish that a promotional  opportunity was available and that the promotion  she sought was given to a male applicant or,  alternatively, left unassigned. Because of its  size and proximity to the Huntington plant, the  Fort Wayne plant never had its own HR manager,  none was sought by the company, nor was such a  position created after Howard was denied the  promotion. Overall, the Fort Wayne plant was low  on managers. The facility did not have a separate  plant manager, quality manager, or materials  manager. Looking at other UTA plants, the absence  of a HR manager at Fort Wayne does not stand out  as mysterious or suspicious. UTA's three smallest  domestic plants, including Fort Wayne, did not  have separate HR managers. Moreover, in 1996 no  facility with fewer than 68 workers had created  a managerial position for handling human resource  issues.


11
The absence of any evidence of pretext is an  alternative basis for dismissing Howard's claim.  Even assuming Howard were able to make a prima  facie showing of sex discrimination, her claim  fails because she presents no evidence that UTA's  proffered reason for denying her promotion--that  it did not need a separate HR manager in a small  plant located near another facility--was  pretextual. Ghosh v. Indiana Dep't of Envtl.  Mgmt., 192 F.3d 1087, 1091 (7th Cir. 1999)  (without considering prima facie case, court may  dismiss for failure to establish that employer's  nondiscriminatory justification was pretextual).  In fact, Howard presents no evidence suggesting  that the real reason UTA refused to create a  managerial position at Fort Wayne was related to  her gender. See Turgeon v. Premark Int'l, Inc.,  87 F.3d 218, 221 (7th Cir. 1996) ("plaintiff must  show that gender played a part in an employment  decision"). Nor does she offer any circumstantial  evidence of gender bias, suggesting that UTA was  reluctant to promote women. Both the Traverse  City and Peru plants currently employ female HR  managers, and UTA employs 14 female HR managers  nationwide.


12
For the reasons set forth above, we affirm the  decision of the district court.



Notes:


1
 Lear Corporation acquired UTA on May 4, 1999.  Thus, Lear Corporation is now the proper appellee  in this suit. However, since the parties have  continued to refer to the appellee as UTA, for  the sake of clarity we will follow their lead.


2
 Holtzinger's title was manufacturing/engineering  manager, a position with fewer benefits than the  plant manager designation.


3
 Holtzinger's letter read:
As discussed with you, concerning  Laurie Howard's performance and abilities to  perform the responsibilities of the Human  Resources Manager here at Fort Wayne, I am  submitting her KJR evaluation and request for  promotion.
My belief is she had full-time  responsibilities as Human Resources Manager and  EH&S (environmental health and safety)  Coordinator, and deserves this consideration for  her hard work.


4
 This point is vigorously opposed by UTA, which  argues that Howard's responsibilities were  limited to that of a HR coordinator.  Specifically, UTA contends that Howard was not  authorized to hire, supervise, evaluate, or fire  employees. Allegedly she only had managerial  control over temporary secretaries. However, we  need not resolve this factual dispute. Viewing  the matter in the light most favorable to the  nonmoving party, and assuming that Howard  performed the duties that would have been  assigned to a HR manager at Fort Wayne, we still  find that she fails to make a showing of equal  work.